Citation Nr: 0102059	
Decision Date: 01/25/01    Archive Date: 01/31/01

DOCKET NO.  99-22 514	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased evaluation for facial scars, 
currently rated as 10 percent disabling.

2.  Entitlement to a compensable evaluation for right elbow 
scars.

3.  Entitlement to a compensable evaluation for right hip 
scars.

4.  Entitlement to a compensable evaluation for left knee 
scars.  

5.  Entitlement to service connection for dysthymic disorder, 
late onset secondary type (claimed as neuropsychiatric 
disorder).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. M. Ivey, Associate Counsel 


INTRODUCTION

The veteran served on active duty with the Florida Army 
National Guard from September 1975 to June 1985.  She had 
active duty for training from March 3, 1984 to March 17, 1984 
and from March 1976 to June 1976.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida in which increased evaluations for 
facial scars, right elbow and left knee scars were denied.  
The RO determined that new and material evidence to reopen 
the claim of service-connection for dysthymic disorder; late 
onset secondary type (claimed as neuropsychiatric disorder) 
had not been submitted.  

The Board notes that service connection for a fractured 
mandible was granted and assigned a noncompensable evaluation 
in a January 1986 rating decision.  The veteran filed a 
Notice of Disagreement (NOD) to that rating decision in 
February 1986.  However, the RO did not include the issue of 
an increased evaluation for a fractured mandible in the March 
1986 Statement of the Case (SOC).  In a September 20, 1990 
rating decision the evaluations for all of the veteran's 
service-connected disabilities were continued.  The notice 
regarding the decision was dated October 15, 1990.  The 
veteran submitted a NOD, signed September 30, 1991, and 
another NOD signed July 13, 1992.  In a letter dated December 
1992 the RO informed the veteran that her NOD was not timely.  
The veteran made a claim for increased evaluations for a 
fractured mandible, her lumbar spine and cervical spine 
disorders and headaches in July 1997.  However, the RO has 
not issued a rating decision with regard to these claims.  
Therefore theses claims are referred to the RO for 
adjudication.  

REMAND

In January 1987 the Board remanded the issues of entitlement 
to service connection for a low back disorder, headache 
disorder and entitlement to compensable evaluations for scars 
of the left knee, right hip and right elbow.  The veteran was 
to be given orthopedic and neurological examinations.  If the 
benefits sought on appeal were not granted then the case was 
to be returned to the Board for further appellate 
consideration.  In an August 1987 rating decision service 
connection was granted for low back pain and post-traumatic 
headaches.  However, increased evaluations for scars of the 
left knee, right hip and right elbow were not granted and 
those issues were not returned to the Board.  According to 
Stegall v. West, 11 Vet. App. 268 (1998), when a case is 
remanded by either the Court or by the Board, a veteran has, 
as a matter of law, the right to compliance with that remand.  
Since the Board must ensure that the instructions of a remand 
are complied with, failure to do so would constitute error on 
the part of the Board.  Thus, the current issues on appeal 
include not only increased evaluations for scars of the right 
elbow and left knee but also the right hip.  

The VA examined the veteran in September 1985, June 1987, 
November 1989, June 1990, March 1997 and March 1999 to 
determine the severity of her service connected disabilities.  
Several VA examiners indicated that the claims folder or 
medical records were not available and other VA examiners did 
not indicate whether the claims folder had been reviewed.  An 
examination should include a review of "the records of prior 
medical treatment, so that the evaluation of the claimed 
disability will be a fully informed one."  Green v. 
Derwinski, 1 Vet. App. 121 (1991), which required that the 
records of prior treatment be taken into account at the time 
of an evaluation.  See also VAOPGCPREC 20-95 (July 14, 1995).  
Since the VA examiners have not reviewed the veteran's 
records of prior medical treatment remand of the increased 
evaluations claims is required.  

In July 1997 the veteran made a claim of entitlement to 
service connection for dysthymic disorder, late onset 
secondary type and a mood disorder secondary to chronic pain 
syndrome with depressive features.  In a July 1997 rating 
decision the RO denied the veteran's claim of service 
connection for a neuropsychiatric disorder.  In September 
1997 the veteran requested reconsideration of all of the 
issues in the July 1997 rating decision.  The RO's response 
to the veteran's request for reconsideration appears to be a 
May 1998 rating decision in which it was determined that new 
and material evidence to reopen a claim of service connection 
for dysthymic disorder (claimed as neuropsychiatric disorder) 
had not been submitted.  However, since the July 1997 rating 
decision was not final when the veteran requested a 
"reconsideration" of that decision, such a request should be 
construed as a Notice of Disagreement.  Therefore, the 
correct issue on appeal is entitlement to service connection 
for dysthymic disorder; late onset secondary type and a mood 
disorder secondary to chronic pain syndrome with depressive 
features, not whether new and material evidence has been 
received to reopen the claim.  Accordingly, the Board must 
remand this claim to the RO for the issuance of a Statement 
of the Case (SOC).  See Manlincon v. West, 12 Vet. App. 238, 
240-41 (1999); Holland v Gober, 10 Vet. App. 433, 436 (1997).

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law redefines the obligations of the VA with 
respect to the duty to assist.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the Veterans Claims Assistance Act of 2000, or 
filed before the date of enactment and not yet final as of 
that date.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 7, subpart (a), 114 Stat. 2096, ___ (2000).  
See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).

In the case of a claim for disability compensation, the 
assistance provided by the Secretary shall include providing 
a medical examination or obtaining a medical opinion when 
such an examination or opinion is necessary to make a 
decision on the claim.  See Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096, ___ (2000) 
(to be codified as amended at 38 U.S.C. § 5103A).  

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the RO has not yet considered whether any additional 
notification or development action is required under the 
Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for these reasons, a remand is required.  

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The veteran should be afforded VA 
orthopedic and dermatologic examinations 
by a qualified physicians to determine 
the severity of the right hip scars.  The 
claims folder must be made available to 
the examiners to review in conjunction 
with the examinations, and the examiners 
are asked to indicate in the examination 
reports that the claims folder has been 
reviewed.  All indicated special tests 
are to be performed and must include 
range of motion testing.  The examiner 
should provide a complete rationale for 
all conclusions reached and opinions 
expressed.  

2.  The RO should afford the veteran a 
complete VA mental disorders examination.  
After reviewing the complete claims 
folder, to include the service medical 
records, the examiner should render an 
opinion as to whether it is at least as 
likely as not that the veteran's 
dysthymic disorder, late onset secondary 
type and a mood disorder secondary to 
chronic pain syndrome with depressive 
features are related to her period of 
service.  The basis for the opinion 
expressed must be provided.  All 
indicated special studies deemed 
necessary must be accomplished.  The 
claims folder must be made available for 
review in conjunction with the 
examination and the examiner should 
indicate in the examination report that 
the claims folder has been reviewed. 

a.  The examiner should specifically 
express an opinion as to whether it is at 
least as likely as not that the veteran's 
dysthymic disorder, late onset secondary 
type and a mood disorder secondary to 
chronic pain syndrome with depressive 
features were incurred in or aggravated 
by his service.

b.  The examiner should specifically 
express an opinion as to whether it is at 
least as likely as not that the veteran's 
dysthymic disorder, late onset secondary 
type and a mood disorder secondary to 
chronic pain syndrome with depressive 
features were related to her service-
connected disabilities.  

3.  The RO should issue the veteran a SOC 
with respect to the veteran's claim of 
entitlement to service connection for 
dysthymic disorder, late onset secondary 
type and a mood disorder secondary to 
chronic pain syndrome with depressive 
features, to include notification of the 
need to timely file a substantive appeal 
to perfect her appeal on this issue.

4.  The previous VA examiners must be 
provided the claims folder, so that the 
veteran's entire medical history can be 
taken into consideration in assessing the 
severity of her service-connected 
disabilities and the examiners are asked 
to indicate in the examination reports 
that the claims folder has been reviewed.  

5.  The veteran is advised that failure 
to report for a scheduled VA examination 
may have adverse consequences, including 
the possible denial of her claim.  See 38 
C.F.R. § 3.655(b) (2000); Connolly v. 
Derwinski, 1 Vet. App. 566 (1991).

6.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, including if 
the requested examinations do not include 
all tests reports, special studies or 
opinions requested, appropriate 
corrective action is to be implemented. 

7.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance that 
is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  If the benefit sought on 
appeal remains denied, the appellant and 
the appellant's representative, if any, 
should be provided with a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).

